DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 5 November 2021, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuator device, the actuation region, the first segment of the perimeter contour, and the actuation element must each be shown, or labeled, or the features canceled from the claims.  No new matter should be entered.
While these features are repeatedly mentioned, in the claims and written description, they are either not shown or labeled in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Alternatively, or additionally, the drawings are objected to under 37 CFR 1.83(a) because they fail to show the actuator device, the actuation region, the first segment of the perimeter contour and the actuation element as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
While these features are repeatedly mentioned, in the claims and written description, they are either not shown or labeled in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to be the figures are of poor reproductive quality, and the details cannot clearly be seen due to the poor quality of the lines.
The drawings are objected to because the lines, numbers and fig. numbers are faint, rough and blurry, and thus the drawings fail to comply with 37 CFR 1.84(l) and 37 CFR 1.84(p).  The figures appear to be reproductions of computer generated figures and the lines are rough and broken.  
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 

(p) Numbers, letters, and reference characters. 
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted. 
(2) The English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas. 
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. 
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts. 
(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings. 

Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter. 
The 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.”  The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: actuator device, actuation region, perimeter contour, first segment of the perimeter contour.
The specification is objected to because it is replete with instances of improper English, and is replete with numerous run-on sentences which create ambiguity as to precisely which or what features of the disclosed structure applicant is referring.
Claim Objections
Claim 2 is objected to because in line 3, the word “the” should be inserted before the word “actuation”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-16, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claims 1-16, the claims are written in a confusing manner because of the use of only commas.  For example, in claim 1, the recitation “, when the mold is in the operative position … in the inoperative position,” seems to be in reference with the previous recitation before the comma, but it is unclear if the recitation “the first segment …” is also in reference to the “when” clause or if it is meant to be its own feature.  
Regarding claim 1, the use of the terms “facing” and faces” render the claim vague and indefinite as it is unclear as to precisely what is intended to be covered by such terms.  It is unclear how a cavity (which is a space) is “facing” the upper tool.  This recitation makes no sense in a structural manner.  It is unclear how an actuation device “faces” a first one or more points of an actuation region.  It is unclear how the perimeter contour “faces” the first side of the cavity.  In each instance, it is unclear how a something faces a point or points, or how a line (a contour) faces a cavity.  These recitations in the claim make no sense in a structural manner.  
Regarding claims 1, 2 and 14, the use of the word “communicated” renders the claim language confusion and ambiguous because it is a word in the past tense.
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sparakowski et al. (US 2008/0104930) (hereinafter Sparakowski).
Regarding claim 1, the Sparakowski reference discloses a modified atmosphere packaging machine (paragraph [0002]) comprising: a sealing station (paragraph [0013]) that includes a mold (fig. 1), the mold comprising an upper tool (3) and a lower tool (4) that face one another and are configured to cooperate with one another in an operative position of the mold, there being delimited an inner area (2) between the upper and lower tools with a given perimeter contour (see annotated fig. below) when the mold is in the operative position, the upper tool including a sealing tool (15, paragraph [0046]) movable between a sealing position and an inoperative position when the mold is in the operative position, the sealing tool being located a first distance from the lower tool when in the sealing position and being located a second distance from the lower tool when in the inoperative position, the first distance being less than the second distance (see the figures), the lower tool including a cavity facing the upper tool and sized to receive a tray (6), the lower tool further comprising a gas injection opening (13, figs. 2 and 5, paragraphs [0018] and [0043]) arranged outside the cavity adjacent to a first side of the cavity and communicated with the inner area when the mold is in the operative position, the upper tool including an actuator device (10, 11) which, with the mold in the operative position, faces a first one or more points of an actuation region (see annotated fig. below) of the lower tool defined between the first side of the cavity and a first segment of the perimeter contour of the inner area (see annotated fig. below), when the mold is in the operative position and the sealing tool is in the inoperative position, the first segment of the perimeter contour faces the first side of the cavity and the actuator device (10) is closer to the lower tool (4) than the sealing tool (15) (paragraphs [0017-0020]and [0043]-[0049]).
    PNG
    media_image1.png
    545
    626
    media_image1.png
    Greyscale

Regarding claim 2, the Sparakowski reference discloses the packaging machine according to claim 1, wherein the first side of the cavity has a length in a first direction, the actuator device (10, 11) facing the actuation region of the lower tool (4) along part of actuation region in the first direction, such that when the mold is in the operative position and the sealing tool is in the inoperative position, the cavity and the gas injection (13) opening are communicated through the first side of the cavity to permit a flow of gas from the gas injection opening to the cavity (fig. 1, paragraphs [0043] and [0049]). 
Regarding claim 3, the Sparakowski reference discloses the packaging machine according to claim 1, wherein the actuator device (10, 11) is configured to face a plurality of points along part of the actuation region of the lower tool, the plurality of points being separated from one another (fig. 1).
Regarding claim 4, the Sparakowski reference discloses the packaging machine according to claim 1, wherein the lower tool (4) includes a support surface (7) in the actuation region (see annotated fig. above) extending in a horizontal plane and surrounding the cavity and being configured to support at least part of a flap of the tray when the tray is housed in the cavity (fig. 5), the actuator device (10, 11) being located above the horizontal plane and spaced from the horizontal plane to cause the flap arranged between the actuation region and the actuator device to be maintained substantially horizontal (the recitation “being located … to cause the flap …” is deemed to be a statement of intended use of the claimed apparatus, but nonetheless is shown in fig. 5 of the Sparakowski reference).
Regarding claim 6, the Sparakowski reference discloses the packaging machine according to claim 1, wherein the actuator device (10, 11) comprises at least one actuation element (see annotated fig. above) facing the first one or more points of the actuation region (see annotated fig. above)of the lower tool and being closer to the lower tool than what the sealing tool is when the mold is in the operative position and the sealing tool is in the inoperative position.
Regarding claim 7, the Sparakowski reference discloses the packaging machine according to claim 6, wherein the sealing tool (15) is configured to adhere a cover film (8) to a flap (see fig. 5) of the tray (6) when the tray (6) is located in the cavity of the lower tool (4), the actuation element (10, 11) being arranged such that when the mold is in the operative position, the actuation element is configured to press the cover film and the flap arranged between the upper tool and the lower tool towards the actuation region of the lower tool (figs. 4 and 5) (this functional language is fully capable of being performed by the Sparakowski device).
Regarding claim 10, the Sparakowski reference discloses the packaging machine according to claim 1, wherein the actuator device comprises a plurality of spaced-apart actuation elements that each face the actuation region of the lower tool, each of the plurality of spaced-apart actuation elements being closer to the lower tool than what the sealing tool is when the mold is in the operative position and the sealing tool is in the inoperative position.
Regarding claim 14, the Sparakowski reference discloses the packaging machine according to claim 1, wherein the cavity (fig. 2) includes a second side opposite the first side, there being a gas discharge opening (12) arranged outside the cavity, adjacent to the second side of the cavity and communicated with the inner area when the mold is in the operative position, the upper tool (3) including an additional actuator device (10, 11) which, with the mold in the operative position, faces a second one or more points of the actuation region of the lower tool defined between the second side of the cavity and a second segment of the perimeter contour of the inner area facing the second side, the additional actuator being closer to the lower tool than what the sealing tool is when the mold is in the operative position and said sealing tool is in the inoperative position (see annotated fig. below and paragraphs [0044] and [0049]).
    PNG
    media_image2.png
    473
    616
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sparakowski et al. (US 2008/0104930) (hereinafter Sparakowski).
Regarding claim 5, the Sparakowski reference discloses the packaging machine according to claim 4, but does not expressly disclose wherein the actuator device (10, 11) is spaced from the horizontal plane by a distance of no more than 2 millimeters.  However, such is merely an obvious choice of operational design since paragraph [0048] teaches that the actuator device (10) is moved in the direction of the double arrow H, and the value of the spacing of the actuator device from the horizontal plane by a distance of no more than 2 millimeters is fully capable of being achieved, and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sparakowski et al. (US 2008/0104930) (hereinafter Sparakowski) in view of Mahaffy et al. (US 3343333) (hereinafter Mahaffy).
Regarding claim 8, the Sparakowski reference discloses the packaging machine according to claim 7, but does not expressly disclose wherein the actuator device comprises an elastic element coupled with the actuation element, the actuation element being attached to the sealing tool or to a structure of the upper tool through the elastic element.  The Sparakowski reference teaches that the actuator device comprises some sort of means for moving the actuator element (10, 11) in the direction of the double arrow H.
The Mahaffy reference discloses in a similar type of modified atmosphere packaging machine that it is old and well known to provide a packaging machine with an actuator device (figs. 3 and 5) which comprises an elastic element (92) coupled to an actuation element (76), the actuation element (76) being attached to a sealing tool (82) or to a structure of the upper tool (46) through the elastic element.  In this instance, the elastic element (92) acts as a return spring.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Sparakowski packaging machine by having incorporated that the actuator device (Sparakowski: 10, 11 and means for moving the actuator element (10, 11)) comprises an elastic element coupled with the actuation element (Sparakowski: 10, 11), the actuation element being attached to the sealing tool (Sparakowski: 15) or to a structure of the upper tool (Sparakowski: 3) through the elastic element, as suggested by Mahaffy, in order for the elastic element to act as a return force to the means for moving the actuator element.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sparakowski et al. (US 2008/0104930) (hereinafter Sparakowski) in view of Natterer (US 7600358).
Regarding claim 9, the Sparakowski reference discloses the packaging machine according to claim 1, but does not disclose wherein the upper tool comprises a blade surrounding the sealing tool, the actuator device being arranged between the blade and the cavity, when the mold is in the operative position and the sealing tool is in the inoperative position, the actuator device is closer to the lower tool than the blade.
The Natterer reference discloses in a similar type of modified atmosphere packaging machine that it is old and well known to provide a packaging machine with an upper tool (5) that comprises a blade (11) surrounding a sealing tool (10) (col. 2, lines 31-48).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the packaging machine of Sparakowski by having incorporated, in the upper tool (Sparakowski: 3), a blade surrounding the sealing tool (Sparakowski: 15), as suggested by Natterer, and to have modified the actuator device to have been arranged between the now provided blade and the cavity, when the mold is in the operative position and the sealing tool is in the inoperative position, the actuator device is closer to the lower tool than the blade, as suggested by Natterer, in order to separate a portion of the film (Sparakowski: 8) from the remainder of the supply of film in an area within the mold between the upper tool (Sparakowski: 3) and the lower tool (Sparakowski: 4) to avoid wasting the film.
Allowable Subject Matter
Claims 11-13, 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vaccari (US ‘785) discloses a gas supply opening (51) (fig. 7) into a cavity, an upper tool including a sealing tool (53), and a cutting blade (54).
Mader et al. (US ‘032) discloses an upper tool and a lower tool with sealing surfaces, and a cutting blade (10).
Capitani (US ‘144) discloses an upper tool and a lower tool, a sealing tool (40), a first body (backing structure 16) which cooperates with a second body (a holding plate 36).
Richter (US ‘393) discloses an upper tool and a lower tool, a sealing tool and a cutting blade, and a gas supply (53) for a gas supply opening (55) into a cavity.
Gorlich et al. (US ‘937) discloses an upper tool and a lower tool with sealing surfaces, and a cutting blade.
Bergstrom (US ‘100) discloses an upper tool and a lower tool with sealing surfaces, and a gas supply opening (95) (fig. 5) into a cavity.
Avanzini et al. (EP ‘815) discloses an upper tool and a lower tool with sealing surfaces, and a cutting blade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        14 November 2022